 

LOGO [g303581g56m04.jpg]   Exhibit No. 10.45

August 14, 2010

Personal & Confidential

Thomas M. Kane

630 Wood Glenn Court

Lutherville, Maryland 21093

Dear Tom:

On behalf of Armstrong, I am very pleased to confirm our employment offer for
you to become Armstrong’s Senior Vice President, Human Resources, reporting to
me.

Compensation Terms

You will earn a semi-monthly gross base salary of $13,541.67, or $325,000
annualized.

You are eligible to participate in our Management Achievement Plan with a target
bonus of 50% of your annual base salary earnings. For 2010, you will receive a
minimum guaranteed pro-rata target bonus based on actual months worked. You must
be an active employee on the payment date, typically the beginning of March
following the plan year.

You will participate in the executive Bonus Replacement Retirement Plan (BRRP)
starting in 2011. The BRRP was established to allow executives to defer a small
portion of income (up to $20,000) into a qualified, tax-deferred plan.
Participants’ contributions are exempt from FICA taxation. Your account will be
maintained by Fidelity Investments, and you may choose from the same investment
options provided under the 401(k) plan.

You will be eligible for long-term incentive plan (LTIP) participation which is
typically made in the form of stock based grants, with a target award value of
up to 120% of your annualized base salary subject to adjustment based on
individual and company performance. You will be eligible for participation at
the time of the next grant.

In addition, we are pleased to offer you a one-time special grant with an award
value of $300,000. The award will be comprised of 50% time-vested stock options
and 50% time-vested restricted stock units, subject to share availability on the
grant date. The stock options will vest and restrictions will lapse on the
restricted stock units in three equal installments at one, two, and three years
from the grant’s effective date. The Management Development and Compensation
Committee may settle the restricted stock units in cash if insufficient shares
are available at the end of the restriction periods. Additional terms and
conditions will be provided at the time of grant.

 

1



--------------------------------------------------------------------------------

Benefits

Armstrong offers a number of competitive benefit plans. You will receive a
document which provides detailed information on costs, scope, and coverage. Your
medical, dental, prescription drug, life insurance, and accidental death and
dismemberment benefits are available to you on your first day of employment.

Armstrong provides two retirement savings plans for highly-compensated
executives to defer income. The qualified 401(k) savings plan, administered by
Fidelity Investments, has both before-tax and after-tax contribution options.
Armstrong will provide a 100% match on the first 4% of your before tax
contributions and a 50% match on the next 4%. You will automatically be enrolled
in the plan to contribute 4% on a before-tax basis beginning 30 days from your
date of hire. You may change this contribution level at any time. Employee
contributions apply to base salary and bonus earnings only. The company match is
fully vested after 3 years of service. You may choose to invest your
contributions in the company match among a number of different investment plans.
All interest and investment gains within the plan are tax-deferred until you
make a withdrawal. You may “roll over” any before-tax monies from another
tax-qualified company-sponsored plan into the Armstrong Plan.

The second plan is a nonqualified deferred compensation plan that allows
executives to defer base salary and bonus compensation above a specified pay
limit, $206,250 for 2010. This plan is comparable to the qualified 401(k) plan.

You are eligible for a company-paid life insurance benefit of $150,000 and
company-paid Accidental Death & Dismemberment Insurance equal to $35,000. You
will also be eligible for employee-paid term or universal life insurance up to a
maximum of $600,000.

You are eligible for the company-paid Executive Long-Term Disability Insurance
Program. Your disability benefit is 60% of the sum of base salary and the
average bonus paid over the past two years. The annual benefit is capped at
$420,000. For your first calendar year of employment, we will use your
annualized base salary to determine your disability benefit. Coverage for
eligible benefits in excess of $300,000 will be subject to proof of
insurability.

The Armstrong Flexible Spending Account programs give you the option to annually
contribute up to $5,000 of pre-tax dollars into medical and dependent care
accounts. These programs allow you to use your before-tax dollars for eligible
health related and child or adult dependent care expenses.

As one of the company’s senior executives, you are eligible for expense
reimbursement up to $4,500 per year for personal financial planning and income
tax preparation services. Reimbursement for these services would be taxable
income to you.

We offer our senior executives a company-paid annual physical program. You may
select the medical institution or facility for the physical.

 

2



--------------------------------------------------------------------------------

You are also eligible for the relocation services described below.

 

Before the move    Armstrong will provide you with referrals to real estate
agents, spousal career assistance and a relocation allowance equal to $10,000.
Old location home sale    The company will help you determine the fair market
value of your home and manage the closing process on your behalf. You are also
eligible for the Company Home Purchase Program. Loss on sale    If needed,
Armstrong will provide a Loss on Sale Payment, up to $50,000, tax assisted.
House hunting    You are entitled to one house hunting trip for you and your
family for up to seven days at the new location. Because these family expenses
are considered taxable income, you will receive a tax assistance payment of 60%.
A second trip for up to seven days is available if needed. Movement and storage
of household goods and automobile shipment    Armstrong will cover the movement
of your household goods to your new location and provide for in-transit storage
of goods for up to 60 days. The company will also cover the shipment of one
automobile if more than 800 miles. A second automobile may be shipped ($800
maximum). Travel to new location    Travel to new location reimbursements
include mileage, commercial travel expenses, meals and hotel en route, one night
at the new location and 60% tax assistance for your family members’ meal
expenses. Home Purchase at the new location    Armstrong will reimburse you for
up to 1% on loan origination fees / discount points and normal closing costs. A
60% tax assistance payment on the normal closing costs will also be provided.
Temporary Living for 30 days or less    If you need 30 days or less for
temporary living, the company will cover actual expenses for you and up to 14
days for your family members’ expenses with 60% tax assistance. Temporary Living
for more than 30 days    If more than 30 days is needed, the company will
provide you with a lump sum payment and 60% tax assistance.

Prior to initiating action with any realtors, you are required to contact the
Real Estate Department (Armstrong Realty Group, Inc.) at 717-396-3628.

Important Notes

 

  1. Tax assistance is applied to those expenses allowed by IRS regulations.

 

  2. Federal, state, and local taxes are deducted from all reimbursements.

 

3



--------------------------------------------------------------------------------

  3. You will be required to reimburse the company for relocation expenses if
you voluntarily terminate or are terminated for misconduct within one year.

Severance Pay Provisions

Armstrong will provide a minimum severance payment equal to one year of base
salary in the event of an involuntary termination without cause. Health care and
life insurance benefits would continue at the active employee contribution
levels until the earlier of 12 months, or until eligible for benefits from a new
employer. Additionally, Armstrong will pay a pro-rata bonus at year-end based on
actual company performance in the year of termination.

Individual Change in Control / Indemnification Agreements

You will be eligible to receive an Indemnification Agreement and an Individual
Change in Control Agreement, both subject to Board approval. In the event of a
change in control, the CIC agreement will extend for two years from the date of
the CIC event. Severance benefits will equate to two times the sum of base
salary and target bonus. If the termination occurs prior to the completion of a
bonus plan year, you would earn a pro-rata bonus based on actual results
achieved for the year. Health, disability, and life insurance benefits would
continue until the earlier of two years following your termination of
employment, or until eligible for benefits from a new employer.

All severance benefits are conditioned on you signing a release from liability
and compliance with restrictive covenants.

Paid Time Off

Annually, Armstrong observes a total of eleven holidays; one of these days may
be personally scheduled. You will qualify for five weeks of vacation.

Summary of Terms

The above offer equates to $487,500 annual total cash compensation at the target
bonus level, with upside opportunity. In addition, this offer includes a special
equity award valued at $300,000 on the grant’s effective date.

Offer Contingencies

 

1. Passing the Background Verifications and Drug Tests.

In order to begin your employment with Armstrong, you must successfully complete
a drug screening test and the background checks. Our background checking vendor,
HireRight, will contact you via your email account, with instructions for
authorizing a background check and your drug test.

 

2. Providing Proof of Your Right to Work in the United States.

 

4



--------------------------------------------------------------------------------

You will be required to show proof of your right to work in the United States
within three days of your start date. Examples of suitable documentation are a
current United States passport, a state issued driver’s license or I.D. card
with a photograph and an original social security card, a state-issued driver’s
license or I.D. card with a photograph and a birth certificate issued by the
state, county, or other municipality, an Alien Registration Card with
photograph, a Certificate of U.S. Citizenship, or a Certificate of
Naturalization.

 

3. Agreement to the Armstrong Terms and Conditions.

This offer requires that you agree to the “Armstrong World Industries Inc.,
Statement of US Employment Terms and Conditions” found at the end of this
letter. By accepting this offer, you agree that you have relied only on the
terms defined in this offer. Please note that you must satisfy the drug test
requirement prior to your first day of employment.

Once you have acknowledged your acceptance of this employment offer, a member of
our Human Resources department will contact you to discuss the next steps.

Please acknowledge your acceptance of this offer by completing the Acceptance
Confirmation section found below and returning the signed letter to me by mail
or by faxing it to (717) 396-6046. The official record of this offer letter will
be filed with our Human Resources Office.

Tom, I am very pleased to extend this offer to you. You will be a valuable
addition to my team and I look forward to the opportunity of working together.
If you have any questions, please do not hesitate to give me a call.

 

Sincerely,   Matthew J. Espe

Chief Executive Officer and President

Armstrong World Industries, Inc.

 

5



--------------------------------------------------------------------------------

Armstrong World Industries Inc., Statement of US Employment Terms and Conditions

Please understand that your employment at Armstrong World Industries Inc., will
be subject to the following terms and conditions. Failure to follow these terms
and conditions may result in disqualification from further consideration for
employment, withdrawal of an offer of employment or termination of your
employment with Armstrong.

 

1. Offer Contingencies

 

  o Drug/Background Screens. Your employment is contingent upon your successful
completion of a substance/drug test screening, and all background checks. A
confirmed positive drug screening test will exclude you from further
consideration for employment. You also understand and authorize Armstrong and
any of its agents, employees or contractors to investigate all of the
information you provide in connection with your interest in employment with
Armstrong. You also agree to waive and release any claims that may result from
the use, disclosure or release of any information related to this investigation,
and you understand that an unfavorable result of the background investigation
may result in the withdrawal of this employment offer. You also agree and
understand that all information provided in connection with your interest in
employment with Armstrong will be stored electronically in the United States.

 

  o Employment Eligibility. You will be required to verify that you are
authorized to work in the United States.

 

  o Conflict of Interest and Confidentiality. Armstrong World Industries Inc.
does not wish to receive any documents or any other confidential information
concerning any business, technical or other information that you received as a
result of any former employment.

 

  o Existing Employment Agreements. You agree that you are not bound under any
agreement which prohibits you from being employed by Armstrong World Industries
Inc., or any of its subsidiaries. You understand that in the event such an
agreement exists, Armstrong World Industries Inc. has the right to end your
employment or challenge any such agreement in its sole discretion.

 

  o Intellectual Property. You will need to sign the Armstrong World Industries
Inc., Intellectual Property and Confidential Information Agreement during your
orientation.

 

2. Work Schedules. Although management will make efforts to accommodate
individual preferences, the company may at times require overtime, shift
work, changes in work schedules and facility transfers.

 

3. Direct Deposit. Direct deposit to employees’ bank accounts is our preferred
payment method. Armstrong’s Shared Service Center will mail you a New Hire
Informational Packet which includes an Authorization Agreement for Direct
Deposit. Please mail this form and a voided blank check from your bank, to the
Shared Services Center. The Shared Services Center can assist you in obtaining a
bank account for direct deposit purposes if you need this type of assistance.

 

6



--------------------------------------------------------------------------------

4. Employment “At Will”. You understand and agree that your employment with
Armstrong World Industries Inc. is “at will” meaning that either you or
Armstrong may terminate your employment and compensation with or without cause,
with or without notice, at any time. You also acknowledge and agree that no
Armstrong policy, handbook, manual, publication, procedure or rule is intended
to create a contract of employment nor intended to modify your “at will”
relationship with Armstrong. No manager, supervisor or other representative of
Armstrong has any authority to modify this relationship or to make any
agreements to the contrary other than the President/CEO of Armstrong. No such
agreements shall be valid unless they are in writing by this officer of
Armstrong. This is the entire understanding and agreement regarding your
employment relationship with Armstrong and the right of Armstrong or you to
terminate the relationship with or without good cause, and this understanding
takes the place of all prior agreements, representations, and understandings
regarding your employment at Armstrong.

 

5. Falsification. Honesty and integrity are core values at Armstrong. You
certify that all the information and statements made by you at any time in
connection with your interest in employment at Armstrong are true and complete,
and that Armstrong will rely upon the information you provide. You understand
and agree that if you submit false information or omit information, you will no
longer be considered a candidate for employment with our company or, if employed
at Armstrong, you will be subject to the termination of your employment.

 

7



--------------------------------------------------------------------------------

 

LOGO [g303581g02j32.jpg]

Acceptance Confirmation

I accept this offer of employment with Armstrong World Industries Inc., as
outlined above and in accordance with the Terms and Conditions in this letter.

Signature: _________________________________________________

(Signature required)

Please Print Your Name: _____________________________________

Date Accepted: _____________________________________________

Armstrong New Hire Record Information

Please complete the following information so that we can initiate your Armstrong
personnel record, your payroll and tax records, and begin planning for your
arrival at the company. We are unable to begin ordering your work related tools
and equipment prior to initiating your personnel record in our
systems. Additional information will be collected during orientation for your
benefit enrollments.

Planned Start Date: __________________________________

Personal and Confidential

Date of Birth: _________________

Marital Status (check one): ___ Married     ___ Single/Divorced

Social Security #: _________________

Gender (check one): ___ Male ___ Female

Home Phone Number: __________________

For Pennsylvania Residents Only:

Municipality: ___________________________________

School District: _________________________________

Please fax this letter to me at (717) 396-6046.

Sincerely,

Matthew J. Espe

Chief Executive Officer and President

Armstrong World Industries, Inc.

 

8